Appeal by defendant from a judgment of the Supreme Court, Westchester County (McMahon, J.), rendered December 10, 1980, convicting him of burglary in the third degree, grand larceny in the second degree, and criminal mischief in the fourth degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant contends, inter alia, that the court erred in denying, without a hearing, his motion to withdraw his guilty plea. When an application is made to withdraw a guilty plea, the court should, except under special circumstances, either grant the application or else make reasonable inquiry to determine whether the application has merit (see People v Frederick, 45 NY2d 520; People v Rodriquez, 90 AD2d 489). However, it is only in a rare instance that an evidentiary hearing will be required (see People v Tinsley, 35 NY2d 926). In this case, prior to pleading guilty, the defendant consulted, not only with his attorney, but also with his brother-in-law, a police officer. The inquiry conducted by the court (which was the same court which presided over the defendant’s Huntley hearing and which accepted his plea of guilty) was legally sufficient to establish that the defendant’s application lacked merit. We have considered the defendant’s remaining contention and find that it, too, is lacking in merit. Weinstein, J. P., Gulotta, Niehoff and Rubin, JJ., concur.